       Case 3:19-cv-00068-MMD-CLB Document 81 Filed 03/05/21 Page 1 of 1




1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3      CHRISTOPHER JONES,
4                                                          3:19-cv-0068-MMD-CLB
                                       Plaintiff,
5         v.
                                                           ORDER
6      ROMEO ARANAS, et al.,
7
                                   Defendants.
8

9           Plaintiff filed a motion for clarification (ECF No. 76) of the court’s scheduling order

10   (ECF No. 46). Plaintiff’s motion is improper in that he is seeking a ruling from this court
     allowing him to forego Local Rule 26-6(b) which requires him “to set forth in full the text of
11
     the discovery originally sought and response to it.” Plaintiff seeks a ruling that he may
12
     only attach a copy of the discovery and responses to any motion. This is contrary to the
13
     Local Rules and is DENIED.
14
            The court notes that no fewer than six motions are currently pending (ECF Nos. 55,
15
     65, 67, 70, 72, & 79). Plaintiff is advised that filing new motions that are, in substance,
16
     identical to motions he has already filed, and/or filing motions seeking “updates” or
17
     immediate action on pending motions will not increase the speed with which the court is
18
     able to proceed in this case. The court has a heavy docket. Plaintiff’s case is just one of
19
     hundreds before the court. The court rules on motions in the order that they are received.
20   Thus, plaintiff’s repetitive filings only slow the pace of this litigation by requiring the court’s
21   attention and consideration of small and secondary matters instead of the central issues in
22   this case. Therefore, the court orders that no further motions shall be filed in this case until
23   all pending motions are fully briefed and ruled upon by this court.
24           March 5, 2021
     DATED: __________________.
25

26                                                  ______________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
27

28

                                                       1
